ICJ_055_FisheriesJurisdiction_GBR_ISL_1974-07-25_JUD_01_ME_09_EN.txt. 150

DISSENTING OPINION OF JUDGE PETREN
[Translation]

To my regret, I have felt obliged to vote against the Judgment and to
append this dissenting opinion.

The main reason why [ felt unable to vote for the Judgment lay in the
broad construction placed by the Court on the agreement concluded
between the Parties by their 1961 Exchange of Notes, which constitutes
the sole basis of the Court’s jurisdiction to deal with the present case. In
that respect [, like my colleague Judge Ignacio-Pinto, share the view
expressed by our colleagues Judges Gros and Onyeama in their dissenting
opinions, to which L may therefore refer the reader. I need here say no
more than that the only question upon which the 1961 agreement entitles
the Court to adjudicate is whether a measure whereby Iceland extends its
zone of exclusive fisheries jurisdiction beyond a distance of 12 nautical
miles from the baselines of its territorial waters is well founded in inter-
national law. Certain passages of the Judgment appear to partake of the
notion that the disputed extension by Iceland of its fishery zone from the
12-mile to the 50-mile limit is without foundation in international law.
Thus paragraph 53 of the Judgment, after alluding to the contemporary
tendencies of a number of States to extend their fishery zones beyond the
12-mile limit, concludes by observing that ‘‘the Court, as a court of law,
cannot render judgment sub specie legis ferendae, or anticipate the law
before the legislator has laid it down”. Paragraph 67 reflects the same
attitude even more clearly, for it states that ‘‘Iceland’s unilateral action...
constitutes an infringement of the principle enshrined in Article 2 of the
1958 Geneva Convention on the High Seas’, and that presupposes that
the waters lying between the 12-mile and the 50-mile limit do not form
part of Iceland’s fishery zone. This notwithstanding, the operative
paragraph of the Judgment confines itself in subparagraph 1 to finding
that the Regulations on fishery limits promulgated by the Government of
Iceland are not opposable to the United Kingdom, and it appears from
the paragraphs immediately preceding the operative part that this finding
is based on considerations which are wholly different in nature from the
question whether the extension of Iceland's fishery zone is in conformity
with international law. In the reasoning which leads up to the operative
paragraph of the Judgment the Court notes the existence, beyond the
12-mile limit, of historic British fishing rights which debar [celand from
opposing to the United Kingdom the extension of its fishery zone. To
this the Court adds that, as a coastal State, Iceland enjoys preferential
rights in the waters adjacent to the 12-mile limit and that the two Parties
are under an obligation to negotiate with a view to striking a just
balance between these two categories of right.

151
FISHERIES JURISDICTION (DISS. OP. PETREN) 151

In short, the operative paragraph does not give any reply to the primor-
dial question raised by the first submission of the British Government,
namely whether the challenged extension of Iceland’s fishery zone has
or has not any foundation in international law. All that the British
Government is told is that the United Kingdom possesses historic rights
in waters concerning which the operative part of the Judgment fails to
indicate whether they form part of Iceland’s fishery zone or are adjacent
thereto. It seems to me that the Parties were entitled to receive clarifica-
tion on that point, more especially because, as the Court itself admits in
paragraph 69 of the Judgment, the historic rights which a non-coastal
State may assert within the fishery zone of a coastal State have an in-
herently shorter lifespan than those applying to the adjacent waters.
Furthermore, it is obvious that one may speak of the preferential rights of
the coastal State only with reference to waters beyond the fishery zone, an
area within which that State enjoys a jurisdiction that is in principle
exclusive.

The absence of any reply to the question whether the extension by
Iceland of its fishery zone is in conformity with international law leaves
in the Judgment a void which is all the more conspicuous for the fact
that the problem is raised by the United Kingdom’s very first submission.
It is true that counsel for the United Kingdom was led, by a question put
by a Member of the Court, to state during the oral proceedings that his
Government’s second and third submissions could stand without the
first and that it was in its view therefore open to the Court to adjudicate
upon them without adjudicating upon the first. But that does not mean
that the first submission was withdrawn or in any way detract from its
primordial importance in the present case, considering the position
adopted by Iceland in extending its fishery zone.

Even if the United Kingdom had withdrawn its first submission during
the oral proceedings, that would not have dispensed the Court from
adjudicating upon the conformity of Iceland’s present extension of its
fishery zone with international law, for Iceland, which has constantly
asserted that this measure is well founded in international law, has not
consented to the Court’s not examining the validity of that contention.
Both Parties were therefore entitled to expect the Court to make a finding
upon it.

While the documentation placed at the Court’s disposal shows that the
dispute concerns the breadth of fishery zone which Iceland is entitled to
claim, there is on the other hand nothing to indicate any disagreement
between the Parties as to the principles which should govern the regula-
tion, in the waters adjacent to the fishery zone and in a framework of
agreed conservation measures, of the relationships between the preferen-
tial rights of Iceland as the coastal State and the rights of other States
whose vessels fish in the same region. It is by no means certain that the
Court’s intervention will be necessary to help the Parties regulate their
fishery relations once the limit of the fishery zone attributable to [Iceland
is fixed. The present difficulties are caused by the recent extension of the

152
FISHERIES JURISDICTION (DISS. OP. PETREN) 152

fishery zone and the challenge brought against it by the United Kingdom.
Furthermore, I consider that the 1961 agreement between the Parties
does not confer jurisdiction upon the Court to make any pronouncement
with regard to such preferential or historic rights as may exist within the
waters adjacent to the Icelandic fishery zone. I am therefore unable to
concur in the reasoning expounded by the Court in paragraphs 65 and 67
of the Judgment, according to which the agreement concluded between
the Parties in 1961 recognized the existence of the historic rights of the
United Kingdom, thus conferring a title upon the United Kingdom and
correlative jurisdiction upon the Court. In paragraph 69 the Court even
finds it possible to treat these rights as being as perennial as those of
Iceland. Yet the substantive provisions of the 1961 Exchange of Notes
do not contain any reference to recognition of the United Kingdom’s
historic rights in the waters adjacent to the 12-mile fishery zone attributed
to Iceland. Although it is reasonable to suppose, as paragraph 65 of the
Judgment does, that it was out of regard for British interests that Iceland
undertook to give the United Kingdom six months’ notice of any new
measure for the extension of its fishery limits, it is not in my view possible
to say that recognition of the United Kingdom’s historic rights in the
area now in dispute was covered by the agreement of 1961, where they are
not even mentioned. It is true that pending its final judgment the Court
indicated interim measures of protection restricting the British catch in
the disputed waters; but that obviously could not signify that it regarded
itself as competent also to order such measures in its final judgment.
What other type of interim measures would appear more natural, pending
a judgment fixing the breadth of a fishery zone? The argument which
paragraph 46 of the Judgment seeks to draw from paragraph 12 of the
Order of 17 August 1972 is in my view based on a false interpretation
of the latter. If the Court had found that the extension of Iceland’s
fishery zone was in itself consistent with prevailing international law,
the question of the treatment proper to any interests of the United King-
dom within that zone—whether, for example, they should be dealt with
by means of a period of adjustment—might have arisen as a related
question calling for an answer from the Court. But there is no basis in
the 1961 agreement for the Court to broach questions concerning certain
historic rights of the United Kingdom and measures of conservation
without first settling the question of the limits of Iceland’s fishery zone.
By not settling the primordial question submitted to the Court in the
present case, the Judgment also sidesteps the question whether the 1961
agreement prohibits Iceland from implementing a measure extending its
fishery zone without waiting for the Court’s judgment, once the United
Kingdom has referred the matter to the Court. If Iceland is so prohibited,
the enforcement of a measure extending its fishery zone might constitute
a breach of the obligation to wait for the Court’s pronouncement, without
the measure in itself being contrary to the law of the sea. In such event,
would the measure still be non-opposable to the United Kingdom? The
content of the British record of the negotiations which led up to the 1961

153
FISHERIES JURISDICTION (DISS. OP. PETREN) 153

agreement seems to me rather to indicate that the only guarantee the
agreement offers the United Kingdom against the immediate application
of a further extension of the Icelandic fishery zone is the six months’
notice. This is evidently designed to enable the United Kingdom to seise
the Court in time for it to indicate interim measures of protection before
the date fixed for the entry into force of the disputed extension. Thus the
immediate protection of the interests of the United Kingdom would
depend on the Court’s appraisal of the situation and the effect, binding
or otherwise, to be attributed to the interim measures.

For years Iceland has been pursuing a consistent policy aiming at the
gradual extension of its fishery zone. This policy is in tune with the similar
trends, referred to in paragraph 53 of the Judgment, which have been
emerging in many parts of the world in recent years and whose impor-
tance at the present time is clear from the preparatory documents of the
Third Conference on the Law of the Sea, as also from the statements
which have already been made at the Conference itself by numerous
governments. Iceland considered that it could rely upon the rising trend
of customary law towards the recognition of extended fishery zones.
Whether Iceland was or was not mistaken in this, the question remains
whether, by enforcing the extension of its fishery zone vis-a-vis the United
Kingdom without waiting for the Court to give judgment, it was guilty
of an infringement of the 1961 agreement which was sufficient in itself to
render the measure extending the fishery zone non-opposable to the
United Kingdom. To answer this question in the affirmative could have
the result of preventing Iceland, through long years of judicial proceed-
ings, from benefiting like other coastal States from an evolution in its
favour of customary law. The present case itself would afford an example
of this, if Iceland eventually proved to be legally entitled to extend its
fishery zone.

The question of the prolongation of the effects of the jurisdictional
clause of the 1961 agreement has, however, several aspects. One might
for example enquire whether that clause, which was framed with the
next, already foreseen stage of the extension of Iceland’s fishery zone in
view, was meant to restrict the Icelandic Government’s freedom of action
for so long as the 1961 agreement remained in force and thus to open the
door to repeated applications to the Court. The circumstances in which
the agreement was concluded do not appear to me to indicate that such
was the intention of the Icelandic Government. Even from the standpoint
of the present Judgment, the problem of the duration of the effects of the
Jurisdictional clause of the 1961 agreement is not absent. It arises, in
particular, in connection with the negotiations which the Parties, the
Judgment stipulates, have an obligation to undertake; for in my view the
Parties are entitled to know whether the Court would consider itself
competent to continue to deal with their dispute in the event that the
negotiations did not take place or were unsuccessful. What, for example,
will be the situation if the dispute is not settled before the expiry of the
interim agreement between the Parties (13 November 1975)? Would the

154
FISHERIES JURISDICTION (DISS. OP. PETREN) 154

present Judgment then have the effect of prohibiting Iceland from pro-
ceeding, without waiting for a new judgment of the Court, and with
effect vis-a-vis the United Kingdom, to the extension of limits to which it
might be entitled on account of the evolution of international law?

It appears to me that the question whether the Court could again
exercise jurisdiction if the negotiations which should take place by virtue
of the Judgment came to nothing can be answered by analysing the inter-
pretation of the 1961 agreement on which the Judgment is based.

Without settling the question whether the recent extension by Iceland
of its fishery zone is in conformity with international law, the Court finds
that it is not opposable to the United Kingdom on account of the latter’s
historic rights, and that it is necessary to establish, within a framework
of agreed measures of conservation, a régime wherein these historic rights
will be balanced against the preferential rights of Iceland as the coastal
State. The Court therefore considers itself competent to pronounce upon
questions of preferential and historic rights and measures of conservation
in the disputed waters independently of any consideration of the basis,
if any, in international law of an extension of Iceland’s fishery zone. At
the same time the Court creates an obligation upon the Parties to under-
take negotiations on these points while taking into consideration a series
of recommendations enunciated in the Judgment. Yet these are matters
which, if they concern waters outside the fishery zones of coastal States,
require by their very nature to be regulated on a multilateral basis with
the participation of all those States whose interests are at stake. There
are international instruments which provide procedures to that end
without envisaging reference to the Court. So far as the North-East
Atlantic is concerned, the Federal Republic of Germany is the only
State, apart from the United Kingdom, to have expressed any desire that
the Court should deal with such questions, but the Court, by deciding
not to join the parallel cases instituted by these two States, deprived itself
of the possibility of prescribing joint negotiations between them and
Iceland.

In its Judgment of 2 February 1973 the Court found that the 1961
agreement was still in force. Iceland will doubtless be inclined to maintain
the extension of its fishery zone, since the Court has declared it unlawful
only vis-a-vis the United Kingdom and—by its Judgment in the other
case—the Federal Republic of Germany. Hence the possibility must be
foreseen of further disputes between the Parties over the exercise of their
rights in the belt between the 12-mile and the 50-mile limit. It is also
possible that disputes may arise between the Parties over the interpretation
or application of the guidelines laid down by the Court for the conduct
of the negotiations it has directed them to undertake. As the Judgment
shows that the Court, by considering it could leave aside the question
of the conformity with international law of Iceland’s extension of its
fishery zone, regards itself as competent to deal with questions of fishing
rights and conservation measures beyond the 12-mile limit, there is no
escaping the conclusion that, according to the logic of the Judgment, a

155
FISHERIES JURISDICTION (DISS. OP. PETREN) 155

whole series of disputes born of the situation created by the Judgment
would be referable to the Court.

In the light of the foregoing considerations, I am of the view that in the
present Judgment the Court has considerably exceeded the jurisdiction
conferred upon it by the 1961 agreement.

*

While not pronouncing upon the above-mentioned questions, the
Court has devoted a considerable part of its Judgment to the effects, for
the present proceedings, of the interim agreement concluded between
the Parties on 13 November 1973. There again, I regret to have to record
that my opinion does not coincide with that of the Court.

The interim agreement was concluded by an Exchange of Notes, the
first of which was a communication from the Minister for Foreign Affairs
of Iceland to the British Ambassador in Reykjavik, setting out the agreed
terms, while the second consists of the Ambassador’s reply accepting the
contents of the agreement on behalf of the United Kingdom. The Minister
begins by noting that the arrangements in question were worked out in
the course of discussions between the two Governments with a view to
concluding an interim agreement relating to fisheries in the disputed
area, pending a settlement of the substantive dispute and without preju-
dice to the legal position or rights of either Government in relation
thereto. Iceland’s negative attitude towards the Court precludes the idea
that the settlement envisaged by the Parties was that which might result
from a judgment of the Court. That is also clear from paragraph 7 of the
Note, according to which the agreement would run for two years from
the date of the Exchange of Notes (13 November 1973). Even the greatest
pessimist could not suppose that the present proceedings before the Court
would last until 13 November 1975. One must therefore conclude that
in fixing this time-limit the Parties must have had something else in mind.
Circumstantial evidence suggests that this must have been the third
United Nations diplomatic Conference on the Law of the Sea, which was
to open on 22 June 1974. For example, the United Kingdom, in paragraph
297 of its Memorial on the merits, had held that Iceland, rather than
acting unilaterally to extend its fishery zone, ought to have awaited the
outcome of the Conference.

That being so, one may, I consider, legitimately ask whether the pursuit
of the proceedings before the Court during the period covered by the
interim agreement is compatible with that treaty. In the United Kingdom,
the Prime Minister stated to the House of. Commons that the Govern-
ment’s position before the Court remained exactly what it was before the
conclusion of the interim agreement, which had been concluded without
prejudice to the case of either Party. It is thus evident that the United
Kingdom does not interpret the interim agreement as implying that the
proceedings before the Court should be interrupted. In Iceland, the

156
FISHERIES JURISDICTION (DISS. OP. PETREN) 156

interim agreement was the subject of an Althing debate on 12 November
1973. When the Prime Minister was criticized for not having insisted on
the United Kingdom’s discontinuing its proceedings before the Court,
he pointed out that it would have been illogical of him to do so, given
his position in regard to the 1961 Exchange of Notes and vis-a-vis the
Court: would he not have appeared to be recognizing the continuing,
validity of the 1961 Exchange of Notes? (Alpingistidindi Umræëur 1973,
p. 536.) It follows that the interim agreement takes no account of the
proceedings before the Court and could not constitute a bar to the United
Kingdom’s pursuance of them. That, however, does not mean that the
agreement should have no effect on the Court’s findings.

The interim agreement lays down, in respect of the period from 13
November 1973 to 13 November 1975, the conditions under which
British vessels will have the right to fish in the disputed area. Counsel for
the United Kingdom was asked whether that agreement definitively
regulated, for the period indicated, the relations of the two Parties, so far
as the fisheries in question were concerned, or whether it would be
possible for the Court to replace that regulation with another. The reply
was that the judgment would state the rules of customary international
law between the Parties, defining their respective rights and obligations.
However, that would not mean that the judgment would completely
replace the interim agreement with immediate effect in the relations
between the Parties, for, as the British Government saw the matter, the
agreement would remain as a treaty in force. In any event, the Parties
would be under a duty fully to regulate their relations in accordance with
the terms of the judgment as soon as the interim agreement ceased to be
in force, i.e., on 13 November 1975, or at such earlier date as the Parties
might agree. On the other hand, the judgment would have immediate
effect in so far as it dealt with matters not covered in the agreement.

Thus the British Government hinted at the possibility that the Court
might regulate, with immediate effect, certain matters which were left
outside the scope of the interim agreement. But it failed to indicate the
possible substance of these matters, which must at the same time be
covered by the Application and be relevant to the manner in which
British fishing vessels pursue their activities in the disputed area. Compare
the Application and the interim agreement as one may, one still fails to
see what matters these might be.

It must be concluded that the interim agreement definitively regulated
the conditions under which British vessels have the right to fish in the
disputed area between 13 November 1973 and 13 November 1975.
A judgment of the kind sought by the British Government could therefore
not be implemented before the expiry of the interim agreement. What
the United Kingdom is requesting of the Court is to state the law which
would have been applicable to the relations between the Parties in the
event that they had not concluded that agreement. Yet the essence of
the judicial function is to declare the law between the Parties as it exists,
and not to declare what the law would have been if the existing law had

157
FISHERIES JURISDICTION (DISS. OP. PETREN) 157

not existed. The conclusion of the interim agreement has therefore had
the effect of rendering the Application of the United Kingdom without
object so far as the period covered by the agreement is concerned.

As for the period which will begin on the expiry of the interim agree-
ment, i.e., on 13 November 1975, it is clear to me, above all after the
explanations obtained during the oral proceedings, that the Application
of the United Kingdom is tantamount to a request that the Court should
define the customary international law which should govern the condi-
tions under which British vessels will then be able to fish in the disputed
area. Is it possible for the Court to accede to such a request?

Like all domains of law, the law of the sea is subject to evolution.
New multilateral or bilateral international conventions come into being,
and customary law is modified. It is undeniable that one of the possible
results of the Third Conference on the Law of the Sea, which is being
held at this moment, will be a clarification or modification of the rules
governing the fisheries jurisdiction of coastal States. In paragraph 297
of its Memorial on the merits, the British Government argues that Ice-
land, rather than take precipitate and unilateral action, ought properly
to have awaited the outcome of the Conference, which will be considering
such issues as the breadth of exclusive fishery zones, the conservation of
the living resources of the high seas, and the special rights of coastal
States. According to the Memorial, the precedent of the 1958 and 1960
Geneva Conferences does not justify Iceland in assuming that it will be
impossible to reach agreement or decide upon concerted measures to meet
those needs of Iceland which the community of States as a whole recog-
nizes to be just and deserving of legal protection. In fact, the British
Government continued, the 1958 and 1960 Conferences laid the basis for
a general recognition of the validity of exclusive fishery zones up to a
12-mile limit and, on that basis, many States negotiated international
agreements, of which the Anglo-Icelandic Exchange of Notes of 1961 was
a case in point. The 1974 Conference might well provide an even greater
measure of agreement over new rules to be incorporated into inter-
national law. The Government of the United Kingdom stressed, however,
in paragraph 298 of its Memorial, that what the Conference might agree
about changes in the existing law was irrelevant to the present case before
the Court.

At the stage of the oral proceedings, the British Government showed
much less optimism with regard to the results which might be expected
from the Third Conference on the Law of the Sea. This is clear from the
written reply given by counsel for the United Kingdom to the question
whether it was compatible with the position adopted in paragraph 297
of the Memorial to request of the Court a decision intended to regulate
the Parties’ relations with regard to fishing in a non-immediate future.
The reply was to the effect that the 1974 session was widely expected to
be followed by a second session in 1975, and that it appeared far from
certain that any clear outcome would have been produced before the

158
FISHERIES JURISDICTION (DISS. OP. PETREN) 158

expiry of the interim agreement; that was why the British Government
had indicated in paragraph 298 of its Memorial that whatever a new
Conference might agree about changes in the law was beside the point.
In the same reply the Government of the United Kingdom explained that
it intended to take a positive attitude towards the negotiations on the
many interrelated items with which the Conference would be dealing,
with a view to contributing to the adoption of a new convention that
might clarify a number of existing issues and further the progressive
development of international law. Nevertheless, the British Government
continued, even if a convention were to be concluded reasonably quickly,
it would remain to be seen how long it would take to enter into force
or have an impact upon the development of international law through
State practice, and it would also remain to be seen whether Iceland—
which had not yet adhered to any of the Geneva Conventions of 1958—
would become a party to it. Hence, according to the British Government,
the Court’s judgment would constitute an authoritative statement of the
rights and obligations of the Parties under existing law and might provide
a basis for the negotiation of arrangements to follow those contained in
the interim agreement. For those reasons, the British Government con-
sidered it quite compatible with the view expressed at the beginning of
paragraph 297 of its Memorial that it should seek of the Court a judg-
ment on the United Kingdom’s submissions.

Dating as it does from 31 July 1973, the United Kingdom’s Memorial
on the merits of the case could not have taken into account the effects
of the interim agreement of 13 November 1973. The circumstances in
which the Memorial was prepared gave way to a profoundly different
stituation once the interim agreement had been signed, for it is only
on 13 November 1975 that customary international law will again govern
the conditions under which fishing ts carried out in the disputed area.
It is true that the British Government is now of the opinion that, in all
probability, the Third Conference on the Law of the Sea will still not
have changed anything by 13 November 1975. But, given the impossibi-
lity of foreseeing the changes which, even in the near future, may affect
an actively evolving field of law, 1 find that there is no certainty on which
the Court can base its judgment: there is a very real possibility that a
claim which at the present moment has no legal justification may prove
tomorrow to be well founded. The Court ought therefore to decline any
request which in effect calls upon it to declare the customary law of the
future.

I am unable to agree with the view, expounded in paragraph 41 of the
Judgment, that for the Court to espouse the above conclusions would
inevitably result in discouraging the making of interim arrangements in
future disputes with the object of reducing friction and avoiding risk to
peace and security. To my mind this argument, applied to the present case,
overlooks the fact that the interim agreement between the Parties will
remain in force after the delivery of the Judgment and that the Appli-
cation does not request the Court to interpret a treaty of immutable

159
FISHERIES JURISDICTION (DISS. OP. PETREN) 159

verbal content but to pronounce upon the future of a customary law in
active evolution. If the interim agreement were destined to expire on the
date of the Judgment, no difficulty would have arisen, and if the dispute
concerned the interpretation of a treaty, an interim agreement concerning
its application over a given period would not hinder the Court from ruling
before the end of that period on the interpretation and future application
of the treaty.

However, in subparagraphs 3 and 4 of the operative part of the
Judgment, the Court finds that the Parties are under mutual obligations to
undertake negotiations concerning their respective fishery rights in the
disputed area, negotiations in which they must take into account inter
alia certain preferential rights attributable to Iceland. As the Court’s
jurisdiction to deal with the present case is founded solely on the juris-
dictional clause of the 1961 Exchange of Notes, and as that clause con-
cerns only the question whether a future extension by Iceland of its
zone of exclusive fisheries jurisdiction would be in conformity with inter-
national law, I consider that the Court, by imposing on the Parties an
obligation to negotiate in respect of something else, has exceeded the
limits of its jurisdiction.

But that is not the only reason why I consider that the Court is not
competent to prescribe negotiations between the Parties.

The written reply to a question put to the Agent of the United Kingdom
reveals that the British negotiators first proposed the following form of
words for paragraph 7 of the interim agreement of 13 November 1973:

“The agreement will run for two years from the present date. The
Governments will reconsider the position before that term expires
unless they have in the meantime agreed to a settlement of the sub-
stantive dispute. In the absence of such a settlement, the termination
of this agreement will not affect the legal position of either Govern-
ment with respect to the substantive dispute.”

The Government of Iceland, however, requested the deletion of the
central portion of this text, and paragraph 7 was finally drafted in the
following terms:

“The agreement will run for two years from the present date. Its
termination will not affect the legal position of either Government
with respect to the substantive dispute.”

To my mind, the deletion, at the request of the Icelandic Government, of
the reference to a reconsideration of the position before the expiry of the
interim agreement and to the possibility of agreeing in the meantime to a
settlement of the substantive dispute constitutes incontrovertible evidence
that Iceland did not accept any obligation to enter into fresh negotiations
with the United Kingdom for so long as the interim agreement remained
in force. Consequently, if Iceland prefers to concentrate upon the new

160
FISHERIES JURISDICTION (DISS. OP. PETREN) 160

Conference on the Law of the Sea without at the same time negotiating
bilaterally with the United Kingdom, there is nothing to oblige it to
enter into such negotiations.

In my view, it is impossible to overthrow this conclusion by quoting the
North Sea Continental Shelf Judgment, as paragraph 75 of the present
Judgment does. It must be recalled that the circumstances of the present
case are very different from those of North Sea Continental Shelf, in which
the Parties, by common agreement, had requested the Court to indicate
the principles and rules of international law applicable to their dispute
and had undertaken to conclude an agreement in accordance with the
Court’s decision. Neither is it, I feel, possible to regard my interpretation
of the interim agreement of 13 November 1973 as contrary to the Charter
of the United Nations, which also is appealed to in paragraph 75 of the
Judgment. However great the importance ascribed by the Charter to
negotiations as a peaceful means for the settlement of disputes, States
remain perfectly free to choose other peaceful means. There is nothing
surprising in the fact that Iceland, on the eve of the new Conference on
the Law of the Sea, should have refused to accept an obligation to con-
tinue negotiations with the United Kingdom at bilateral level. As for
the Althing resolution of 15 February 1972, cited in paragraph 77 of the
Judgment as ruling out my interpretation of the interim agreement, I
consider, like my colleague Judge Gros and for the same reasons, that
the Court attributes to this resolution a meaning which it does not possess.
My view, in brief, is that the particular circumspection and special care
with which the Court considers it has acted in regard to Iceland (see
para. 17 of the Judgment) should have precluded its outright rejection
of an interpretation of the agreement, on that point, which, given the
prenatal history of that instrument, | personally find inescapable.

*
* 2

For all these reasons, I consider that the Application of the United
Kingdom is without object with regard both to the period from 13 No-
vember 1973 to 13 November 1975 and to the subsequent period.

*
* *

There remains the period between the putting into effect of the Icelan-
dic Regulations which are in dispute (1 September 1972) and the coming
into force of the interim agreement (13 November 1973). In my view, it is
only so far as that period is concerned that 1s it necessary to consider
whether Iceland’s extension of its fishery zone was from the beginning,
and subsequently remained, contrary to international law. It was, more-
over, solely in relation to the situation during that period that I found it
necessary to consider those aspects of the present case with which I dealt
in the first part of this dissenting opinion.

161
FISHERIES JURISDICTION (DISS. OP. PETREN) 161

As there does not exist between the two States any convention on which
the Icelandic decision could be founded, Iceland could seek its justification
only in customary international law. The first two United Nations Con-
ferences on the Law of the Sea amply demonstrated that no such general
rule of customary international law existed in 1958-1960. If there is any
general customary rule that Iceland can rely on, it must have come into
being since 1960. Let us therefore consider what evolution may have
taken place.

It is true that an increasing number of coastal States, whether by pro-
claiming the extension of their territorial waters or by claiming fishery
zones beyond those waters, have claimed an exclusive fisheries juris-
diction extending up to the 50-mile or even the 200-mile limit. Never-
theless, even if one confines one’s attention to the zone lying between
the 12-mile and the 50-mile limits, the number of States that have claimed
exclusive fisheries jurisdiction therein cannot be considered sufficiently
large to justify the conclusion that a new rule of law, generally accepted
as valid by the international community, is being applied. Furthermore,
the States whose interests are threatened by these claims have constantly
protested. Hence another element which is necessary to the formation of
a new rule of customary law is missing, namely its acceptance by those
States whose interests it affects.

In the course of the proceedings before the Court, attention has been
drawn to the recent resolutions of United Nations organs concerning
permanent sovereignty over natural resources. In its resolution 3016
(XXVIII) of 18 December 1972, the General Assembly reaffirmed the
right of States to permanent sovereignty over all their natural resources,
on land within their national boundaries as well as those found in the
sea-bed and the subsoil thereof within their national jurisdiction and in the
superjacent waters. Approved by 102 votes to 0 with 22 abstentions, this
resolution was followed by a recommendation and another resolution
in similar terms, the first being adopted by the Committee on Natural
Resources of the Economic and Social Council, and the second by the
Economic and Social Council itself. The content of these texts, which are
of more recent date than the Application instituting the present proceed-
ings, differs on one fundamental point from the Geneva Convention on
the Continental Shelf, whose provisions are generally regarded as codi-
fying the law accepted around 1958: the Convention does not attribute
to the coastal State any exclusive fishing rights with regard to fish swim-
ming in the waters above the continental shelf.

The General Assembly resolution is of special interest in the present
proceedings, for Iceland has referred to the doctrine of the continental
shelf as being the legal basis of the contested extension of its fishery zone.
The question is therefore whether the innovation represented by the
reference to superjacent waters in the General Assembly resolution has
had the effect of conferring upon the coastal State a jurisdiction not
inherent in the original concept of the continental shelf, which would be

162
FISHERIES JURISDICTION (DISS. OP. PETREN) 162

equivalent to the sudden creation of a new rule of customary law. Now,
without having to go into the general question of whether a resolution of
the General Assembly can create new law, I must at all events stress one
prerequisite of such creation, namely that the States voting for the resolu-
tion must truly have envisaged and accepted the possibility of its imme-
diately acquiring binding force. But the complexity of the circumstances
in which resolution 3016 (XXVII) was adopted, the statements accom-
panying the vote and the well-known attitude of certain States regarding
fishery zones do not justify the conclusion that the resolution was passed by
a large majority of States with the intention of creating a new binding rule
of law and of prejudging whatever decision the Third Conference on the
Law of the Sea might take on the subject. However revelatory the resolution
may be of a current of opinion flowing in favour of the claims of Iceland
and other States, its adoption by the General Assembly could not have
sufficed to transform the existing law and give birth to a new general rule
of customary law conferring on the coastal State exclusive fisheries juris-
diction in the waters above its continental shelf. This remark applies
a fortiori to the various expressions of doctrinal position or opinion
volunteered by States during the preparatory stage before the Conference.

For the foregoing reasons I consider that the submissions put forward
and maintained by the United Kingdom should have been rejected as
without object, except in relation to the period between Iceland’s imple-
mentation of the extension of its zone of exclusive fisheries jurisdiction up
to the 50-mile limit (1 September 1972) and the coming into force of the
interim agreement between the Parties (13 November 1973). Considering
as I do that the measure decided by Iceland was without foundation in
international law, I find that its application to British fishing vessels
during the above-mentioned period constituted an infringement of inter-
national law vis-à-vis the United Kingdom. In the light of the consider-
ations I have put forward above, this finding does not mean that, on the
termination of the interim agreement concluded between the Parties on
13 November 1973, the extension of Iceland’s fishery zone should auto-
matically be considered as still inconsistent with international law.

The system of the Judgment did not however enable me to cast a vote
expressing my position in regard to the period from | September 1972
to 13 November 1973. The reason is twofold: no distinction is made
between different periods of application of the Icelandic measure and,
in declaring that measure non-opposable to the United Kingdom, the
Court bases itself solely on considerations concerning the historic rights

163
FISHERIES JURISDICTION (DISS. OP. PETREN) 163

of the United Kingdom and studiously avoids pronouncing upon the
only question in respect of which the 1961 agreement conferred juris-
diction upon it, that of the conformity with international law of the
extension of Iceland’s fishery zone.

No other course was therefore left to me but to vote against the Judg-
ment in its entirety.

(Signed) S. PETREN.

164
